DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-18, 20, 23, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0303389) (“’389 reference”) in view of Kim et al. (US 2016/0225837) (“’837 reference”).

‘389 reference does not disclose that the first leveling layer is a silicon oxynitride film layer. 
However, figure 6 of the ‘837 reference discloses that the first leveling layer 1090 is a silicon oxynitride film layer (“silicon oxynitride”, par [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the planarization layer of the ‘359 reference from silicon oxynitride as taught in the ‘837 reference in order to provide an alternative material for the planarization layer.  See par [0087] of the ‘837 reference. 
With regard to claim 16, figure 5 of the ‘389 reference discloses that the third leveling layer 104 is a silicon oxynitride film layer (“silicon oxynitride”, par [0087]).
With regard to claim 17, figure 5 of the ‘389 reference discloses that a third barrier layer (104, 101), wherein the third barrier layer (104, 101) is located on a surface of the second barrier layer 102 far away from the first barrier layer (103, 105); the third barrier layer (104, 101) is a third water oxygen barrier layer 101.

With regard to claim 20, figure 5 of the ‘389 reference discloses a thickness of the third leveling layer 104 is 700 nm-800 nm (“7 nm to 750 nm”, par [0026]).
With regard to claim 23, figure 5 of the ‘389 reference discloses a refractive index of the first water oxygen barrier layer 105 is 1.85 (“2.0 or less”, par [0024]), a refractive index of the first leveling layer 103 is 1.55 (“1.5, 1.6”, par [0042]), and a refractive index of the second barrier layer 102 is 1.45-1.50 (“1.0 to 1.6”, par [0031]).
With regard to claim 26, figure 5 of the ‘389 reference discloses an object to be encapsulated 402 is performed as the display substrate 402.
With regard to claims 27, the ‘389 reference does not disclose that the display substrate comprises a substrate and a plurality of thin film transistors formed on the surface of the substrate, a plurality of organic light-emitting devices are formed on an array of the plurality of thin film transistors, and the plurality of thin film transistors are one to one corresponding to the plurality of organic light-emitting devices; wherein, a signal output end of each of the thin film transistors is connected with the corresponding light emitting device, and the encapsulation structure is formed on the surface of the plurality of light-emitting devices far away from the plurality of thin film transistors.
However, figure 6 of the ‘837 reference discloses that the display substrate comprises a substrate 910 and a plurality of thin film transistors 1000 formed on the surface of the substrate 910, a plurality of organic light-emitting devices 1120 are 
Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate for an organic electronic device of the ‘389 reference with the encapsulation substrate of the ‘837 reference in order to provide protection to the OLED device.  See par [0092] of the ‘389 reference. 
With regard to claim 29, figure 5 of the ‘389 reference discloses a display apparatus (“display”, claim 19 of the ‘389 reference), comprising the display panel.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0303389) (“’389 reference”), Kim et al. (US 2016/0225837) (“’837 reference”), and Hayashi et al. (US 2014/0225085) (“Hayashi”). 
With regard to claim 19, the ‘389 and ‘837 references do not disclose a thickness of the second barrier layer is 3 um-10 um.
However, figure 1 of Hayashi discloses a thickness of the second barrier layer 15 is 3 um-10 um (“extraction layer is preferably 0.01 to 10 um”, par [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the light scattering layer of the ‘389 reference with the thickness as taught in Hayashi in . 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0303389) (“’389 reference”), Kim et al. (US 2016/0225837) (“’837 reference”), and Niu et al. (US 2014/0306204) (“Niu”). 
With regard to claim 28, the ‘389 reference does not disclose that the display substrate comprises a substrate and a plurality of thin film transistors formed on the surface of the substrate, a plurality of organic light-emitting devices are formed on an array of the plurality of thin film transistors, and the plurality of thin film transistors are one to one corresponding to the plurality of organic light-emitting devices; wherein, a signal output end of each of the thin film transistors is connected with the corresponding light emitting device, and the encapsulation structure is formed on the surface of the plurality of light-emitting devices far away from the plurality of thin film transistors.
However, figure 6 of the ‘837 reference discloses that the display substrate comprises a substrate 910 and a plurality of thin film transistors 1000 formed on the surface of the substrate 910, a plurality of organic light-emitting devices 1120 are formed on an array of the plurality of thin film transistors 1000, and the plurality of thin film transistors 1000 are one to one corresponding to the plurality of organic light-emitting devices 1120; wherein, a signal output end of each of the thin film transistors 1000 is connected with the corresponding light emitting device 1120, and the encapsulation structure 1150 is formed on the surface of the plurality of light-emitting devices 1120 far away from the plurality of thin film transistors 1000.

However, figure 1A of Niu discloses the one-to-many (“use the TFT to drive these two OLEDs at the same time”, par [0004]).  
Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate for an organic electronic device of the ‘389 reference with the encapsulation substrate of the ‘837 reference in order to provide protection to the OLED device.  See par [0092] of the ‘389 reference. 
It would have been obvious to one of ordinary skill in the art to form the OED of the ‘837 reference with the one TFT driving two OLEDs as taught in Niu in order to provide a double-sided organic light emitting diode.  See par [0004] of Niu. 

Response to Arguments
Applicant’s arguments with respect to the new amendment of claims 13, 16, 18-20, 23, 26-29 have been considered and are addressed in the new rejection stated above. 
Regarding claim 13, Applicant argues on page 6 of the arguments that Kim et al. (US 2015/0303389) (“’389 reference”) does not disclose that “the second barrier layer is an acrylate film layer or an epoxy film layer” because the optical functional layer 102 of ‘389 reference fails to disclose that the recited second barrier layer is an epoxy film layer.  However, the ‘389 reference teaches that the optical function layer 102 may be a light scattering layer and that the light scattering layer includes a matrix material, which can be “acrylate.”  See par [0030] and [0033] of ‘389 reference.  Thus, the ‘389 reference teaches that optical functional layer 102 of ‘389 (second barrier layer of 
Applicant argues on page 7 of the arguments that the ‘389 reference does not disclose the planarization degree of the first leveling layer because par [0040] of the ‘389 reference only discloses that the high refractive layer may be a planarization layer but not the relative magnitude of the degree of planarization between the contacting surfaces of the film layers.  However, the reference ‘389 does not disclose the condition that the optical function layer 102 is in direct contact with the second barrier layer 105.  The planarization degree of a surface of a high refractive layer 103 in contact with the second barrier layer 105 would be higher than a nonexistent condition.  See par [0040] of ‘389 reference. 
Applicant argues on page 8 of the arguments that the ‘389 reference does not disclose that the moisture barrier capability of the encapsulation structure 10^-5 g/(m^2*day).  However, par [0028] of the ‘389 reference discloses that the barrier layer may have a water vapor transmittance rate (WVTR) of 10^-4 g/m^2/day or less.  10^-4 g/m^2/day or less would include 10^-5 g/(m^2*day).  Thus the ‘389 reference disclose the 10^-5 g/(m^2*day) amount.  
For the reasons recited above claim 13 remains rejected. The remaining claims depend on claim 13 and for the reasons recited above for claim 13, the remaining claims are also rejected. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.